October 30, 2009


Ms. Julie Bruster Tebbets
Ayers & Ayers
4205 Gateway Drive, Suite 100
Colleyville, TX 76034
Mr. Thomas B. 'Tom' Cowart
Wasoff & Cowart, PLLC
1440 One Lincoln Centre
5400 LBJ Freeway
Dallas, TX 75240

RE:   Case Number:  08-0829
      Court of Appeals Number:  06-07-00142-CV
      Trial Court Number:  CV01389

Style:      INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA
      v.
      EDWARD LEJEUNE

Dear Counsel:

      Today the Supreme Court of Texas issued a per curiam  opinion  in  the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Janice     |
|   |Gentry         |
|   |Ms. Debbie     |
|   |Autrey         |